826 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eadee MULAZIM, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS, Robert Brown, DonaldHouseworth, Theodore Koehler, Dale Foltz, L.C.Utess, Gene Borgert, Herbert Grinage, Defendants,Joe Wood, Defendant-Appellee.
No. 87-1258
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1987.
ORDER

1
Before LIVELY, Chief Judge, KEITH, Circuit Judge, and DOWD, District Judge.*


2
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
Plaintiff filed a civil rights complaint in the Eastern District of Michigan naming as defendants eight prison officials and the Michigan Department of Corrections.  On October 21, 1986, the district court filed an order dismissing all the defendants except Joe Wood and transferring the case to the Western District of Michigan.  Plaintiff filed on March 4, 1987, a motion for reinstatement of all named defendants or, in the alternative, right to appeal the final judgment.  The document was treated by the district court as notice of appeal and as a motion to reinstate.  It is difficult to ascertain what order plaintiff is seeking to appeal.


4
A review of the brief in support of the March 4, 1987, document indicates that plaintiff may be seeking to appeal the October 17, 1986, order dismissing all but one of the defendants.  The district court did not expressly determine that there was no just reason for delay and did not direct entry of a final judgment pursuant to Rule 54(b), Federal Rules of Civil Procedure.  Therefore, the October 17, 1986, order is not final and appealable.  McIntyre v. First Nat'l Bank of Cincinnati, 585 F.2d 190 (6th Cir. 1978); Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976); Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir. 1973).  The final decision of the district court has not been entered during the pendency of this appeal; therefore, this court lacks jurisdiction in an appeal from the October 17, 1986, order.  Gillis v. Dep't of Health and Human Services, 759 F.2d 565 (6th Cir. 1985).


5
Plaintiff may also be attempting to appeal the February 9, 1987, order denying him leave to amend his complaint to include medical malpractice issues and/or to reinstate the original complaint in its entirety.  An order denying a motion to amend or supplement a complaint is not appealable.  Encoder Communications, Inc. v. Telegen, Inc., 654 F.2d 198, 202 (2d Cir. 1981).


6
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation